Citation Nr: 9917874	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  96-13 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from April 1968 to April 1971.


A December 1995 RO rating decision denied service connection 
for PTSD, and the veteran appealed this determination.  A 
December 1998 RO rating decision granted service connection 
for this disorder and assigned a 30 percent rating.  The 
veteran appealed for a higher rating for the PTSD and the 
case was sent to the Board of Veterans' Appeals (Board) for 
consideration of this issue.


REMAND


A letter from the Social Security Administration (SSA) dated 
in September 1996 notes that the veteran applied for 
disability benefits from that agency.  The decision of the 
SSA with regard to the veteran's claim for disability 
benefits and medical records in their possession are relevant 
to the claim being considered in this appeal, and should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

VA medical records show that the veteran received outpatient 
treatment for PTSD in 1995 and 1996.  Any reports of his 
treatment since then should be obtained, in light of VA's 
duty to obtain ongoing treatment records.  Murincsak, 2 Vet. 
App. 363.  

A review of the December 1998 RO rating decision reveals that 
a diary was requested for November 1999 in order to schedule 
the veteran for a psychiatric examination.  In the judgment 
of the Board, the veteran should now be scheduled for this 
examination in order to assess the current severity of his 
PTSD.

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should obtain copies of VA 
medical reports of any psychiatric 
treatment the veteran received since 1996 
for inclusion in the claims folder.

2.  The RO should contact the SSA and 
obtain copies of their decision with 
regard to the veteran's claim for 
disability benefits and the medical 
records received with regard to the 
claim.

3.  The veteran should undergo VA 
psychiatric examination to determine the 
severity of his PTSD.  The examiner 
should review the veteran's claims 
folder, as well as the new criteria for 
rating mental disorders, which became 
effective in November 1996.  The findings 
of the examiner must address the presence 
or absence of symptoms set forth in the 
new criteria contained in the rating 
schedule.  All clinical findings should 
be reported in detail.  The examiner must 
also assign a Global Assessment of 
Functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV), and 
explain what the assigned score 
represents.  A complete rationale for any 
opinion expressed must be provided.  The 
examiner should support his or her 
opinion by discussing medical principles, 
as applied to specific medical evidence 
in the veteran's case.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

4.  After the above development, the RO 
should review the veteran's claim for an 
increased evaluation for PTSD.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

